Title: To John Adams from the Massachusetts General Court, 18 June 1788
From: Massachusetts Court
To: Adams, John


          
            
              Commonwealth of MassachusettsIn Senate June 18th 1788—
            
            Ordered that Caleb Strong, Joseph Bradley Varnum, and Thomas Dawes esqrs, with such as the honorable House may join be a committee, to present to the honorable John Adams esqr the following address—
            sent down for concurrence
            
              Saml: Phillips junr: Presidt:
            
          
          
            
              In the House of Representatives June 18th 1788—
            
            Read & concurred & Mr Russell, of Boston, Mr Jones, Mr Heath, & Mr Ames are joined
            
              Theodore Sedgwick, Sp’kr.
            
          
          
            The return of yourself and family to the United States, and to this your native State in particular, is gratifying to all who recollect, your many successfull labours in the service of your country.
            To the patriot citizen of a free Commonwealth, the affection of an enlightened people will appear the most illustrious reward.
            The Legislature of Massachusetts just to the merit of all her citizens, & particularly mindful of yours, participate in the public

satisfaction which is manifest on your arrival: and in these congratulations the Legislature are confident that they express the sentiments of the people.—
          
        